DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17-19, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, recites “the determined message queues” (line 9) and “the notifications” (in line 10) lack proper antecedent basis. 
Claims 18-19 are rejected based on dependency.
	Claim 23 recites “a third customer preference” in lines 6 and 8, and it is not clear whether they are the same or different. It appears to have antecedent basis issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 6, 7, 17, 18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable under Rodriguez et al. (US PG PUB 2019/0007511) in view of Maturana et al. (U.S. PG PUB 2014/0047064).

Regarding claim 1, Rodriguez teaches a system comprising: a processor (see ¶ [0024] processor); and computer-readable instructions that, when executed by the processor, cause the system to perform operations including:
 receiving, from notification customers, customer preferences for routing a selection of notifications associated with Internet-of-Things (IoT) devices (see ¶ [0088] “FIG. 8B illustrates an exemplary user interface screen for setting up alerts. The user interface may display a list of existing alerts, and may allow users to search, view, edit and delete the alerts or alert details. For example, editing geofence or editing conditions for the alerts, or editing conditions for levels of severity. It may also allow users to define new alerts. In an embodiment, default values for threshold conditions may be provided by the application as pre-defined conditions which may or may not be editable by the user or the fleet operator or the person responsible for setting alerts.”); 
the customer preferences including a first customer preference and a second customer preference (see ¶[0027] “Threshold parameters for issuing alerts may be set by the user or the fleet operator or a person responsible for defining/determining threshold conditions also known as pre-defined or pre-determined conditions for setting alerts or may be provided by the user or fleet operator while setting the alerts. In an embodiment, default values for threshold conditions may be provided by the application as pre-defined conditions which may or may not be editable by the user or the fleet operator or the person responsible for setting alerts” – note: thus the first customer preference will be a threshold parameter set by a first operator/person and a second customer preference will be a second threshold parameter set by a second operator/person), 
the first customer preference received from a first notification customer of the notification customers (see ¶ [0036] “In an embodiment, an alert may be setup from the application user interface, e.g., AerTrack UI by the user by providing alert definition, and published to queue 234 by the cloud database 254, e.g., Aercloud, and alert definitions are retrieved by caching system 232.”), 
the second customer preference received from a second notification customer of the notification customers (see ¶ [0037] “Notification sender client 248 then uses the appropriate transport client and sends the alert message, received from notification sender bolt 246 which receives it from message processing bolt 244, to the recipient user interface, e.g., mobile application user interface 250 and/or web application user interface 252.”, note: the first notification customer is the recipient of the mobile application user interface, and the second notification customer is the recipient of the web application user interface); 
receiving a first notification with a first notification parameter (see ¶ [0028] “Additionally, or alternatively, the system and method may issue towing alerts and/or secure parking alerts which may be useful if the user/fleet operator would like to receive an alert if their vehicle gets towed or is moved from a parking location.”);
receiving a second notification with a second notification parameter (see ¶ [0038] “Event Processor 216 gets the configured Alerts for the fleet to which the monitoring device and/or the IoT device with monitoring device installed, belongs. Event processor bolt 216 checks with the memory database 218, e.g., Redis, for this device to get this device's last 5 events (or any configurable number of events), and determines, if the recently arrived event qualifies for a speeding alert (if there are previous events for speeding) or if the recently arrived event qualifies for fuel theft etc.”);
and transmitting the selection of notifications, the selection of notifications comprising at least one of the first notification being transmitted to the first notification customer from which the first preference was received, or the second notification being transmitted to the second notification customer from which the second preference was received (see ¶ [0035] “The alert event is then read by a notification system 228 and is then transferred to message processor 244 via queue, e.g., Kafka Spout 242. The message processor/bolt 244 then transfers the received alert event to a notification sender processor 246. The notification sender processor/bolt 246 transfers a final notification to a notification sender client 248. This notification may be delivered to the user interface 250 and/or 252 via Email, SMS or Push notifications.”).
Rodriguez does not expressly disclose, however, Maturana teaches 
utilizing the first customer preference to configure a first message queue to have a first customer determined configuration option (see ¶ [0054] “Through the configuration interface provided by cloud agent 306, users at the plant facility 302 can dynamically configure one or more message queues 314 that respectively define how the data is processed in the cloud platform 308. In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data.”);
utilizing the second customer preference to configure a second message queue to have a second customer determined configuration option (see ¶ [0054] “Through the configuration interface provided by cloud agent 306, users at the plant facility 302 can dynamically configure one or more message queues 314 that respectively define how the data is processed in the cloud platform 308. In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data.”);
utilizing the first customer determined configuration option to select the first message queue satisfying the first parameter but not the second parameter (see ¶ [0058] “When cloud agent 306 sends a data packet to the cloud-based remote monitoring service, the service reads the data header information to determine a priority assigned to the data (e.g., as defined in the data priority field of the data packet) and sends the data packet (or the compressed data therein) to a selected one of the user defined message queues 314 based on the priority.”);
utilizing the second customer determined configuration option to select the first message queue satisfying the second parameter but not the first parameter (see ¶[0058] “When cloud agent 306 sends a data packet to the cloud-based remote monitoring service, the service reads the data header information to determine a priority assigned to the data (e.g., as defined in the data priority field of the data packet) and sends the data packet (or the compressed data therein) to a selected one of the user defined message queues 314 based on the priority. On the other side of the message queues 314, a worker role 322 processes data in the respective queues according to the predefined processing definitions. Worker role 322 determines how the queued data is to be processed based on behavior assemblies 324 stored in a customer-specific manifest. Behavior assemblies 324 define and implement customer-specific capabilities and preferences for processing monitored data. Behavior assemblies 324 can be dynamically uploaded by a user at the plant facility 302 through cloud agent 306, which facilitates dynamic extension of SaaS cloud computing capability.”);
storing the first notification in the first message queue (see ¶[0075] “At 1214, the industrial data contained in the data packet is stored in the message queue on the cloud platform in accordance with the header. Once stored in the message queue, the data can be processed on the cloud platform according to predefined processing definitions associated with the assigned message queue.”);
storing the second notification in the second message queue (see ¶[0075] “At 1214, the industrial data contained in the data packet is stored in the message queue on the cloud platform in accordance with the header. Once stored in the message queue, the data can be processed on the cloud platform according to predefined processing definitions associated with the assigned message queue.”);
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rodriguez by adapting Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).

Regarding claim 2, Rodriguez teaches the message queue is an event streaming message queues, respectively (see ¶ [0037] “The notification sender topology 232 picks up alerts message from stream processing pipeline, e.g., Kafka topic, which are published to a queue 234, e.g., Kafka with a topic name based on the transport type, e.g., Email/SMS (short message service)/GCM (Google cloud messaging) etc. as illustrated in FIG. 2. Notification sender client 248 then uses the appropriate transport client and sends the alert message, received from notification sender bolt 246 which receives it from message processing bolt 244, to the recipient user interface, e.g., mobile application user interface 250 and/or web application user interface 252”).
Rodriguez do not expressly disclose, however, Maturana teaches the first message queue and the second message queue (see ¶[0054] “In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data. The historical data queue relates to time-series records, which can be accessed through an application programming interface (API) (e.g., a structured query language (SQL) API or other suitable API).”), the first parameter is associated with a first notification priority that is satisfied by the first configuration option; and the second parameter is associated with a second notification priority that is satisfied by the second configuration option, the second notification priority being higher than the first notification priority (see ¶ [0056] “Cloud agent 306 can allow the user to define these queues from the on-site location and to define how data in each queue is handled. For example, the user can define, for each queue, an upload frequency, a priority level (e.g., which data queues should take processing priority over other data queues), which cloud partitions or databases data from the respective queues should be placed in, and other such information. In an exemplary scenario, the live data queue may be defined to process live data values that are to be used by a remote operator interface application to view substantially real-time data from the plant facility 302, while historical data queue may be used to process historian data for archival storage in a historical database 328 on cloud storage. Accordingly, the live data queue may be assigned a higher priority relative to the historical data queue, since data in the live data queue is more time-critical than data in the historical queue.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rodriguez by adapting Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).

Regarding claim 6, Rodriguez teaches wherein message queues are arranged based at least in part on the IoT devices, the notification customer, or respective types of the notifications (see ¶ [0039] “For Stateless Device Notification generation, (e.g., when an alert is issued purely based on current event, e.g., crash event) an event arrives at queue message consumer, e.g., at KafkaSpout, which is sent to the event processor bolt 216, and the event processor bolt 216 puts this device the most recently used (MRU) cache. The event processor 216 decodes the data from monitoring device and decorates with additional information. Event processor 216 gets the configured Alerts for the fleet to which the monitoring device and/or the IoT device with monitoring device installed, belongs. The event processor bolt checks if this event qualifies for notification based on its current state and not based on its previous state.”).
Rodriguez does not expressly disclose the first message queue and the second message queue.
However, Maturana teaches the first message queue and the second message queue (see ¶ [0054] “Through the configuration interface provided by cloud agent 306, users at the plant facility 302 can dynamically configure one or more message queues 314 that respectively define how the data is processed in the cloud platform 308. In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rodriguez by adapting Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).

Regarding claim 7, Rodriguez teaches wherein the first parameter is associated with the first notification being received from a first IoT device of a first type, and the second parameter is associated with the second notification being received from a second IoT device of a second type (see ¶[0020] “The mobile devices 104, 104', . . . 104.sup.n' may include communication devices, for example, vehicles connected to the cellular network or cellular-enabled devices via SIMs that are installed in the communication devices either integrated in the vehicle itself or removably installed in the vehicle on each of the fleet vehicle. These communication devices these could be devices using a radio module and Wifi, or any other wireless communication technology that are capable of transmitting relevant vehicle data to database 106 and/or the data processing system 102 of the monitoring system. In an embodiment, the devices, e.g., vehicles, may have monitoring devices installed in them, that are also capable of communication.”).

Regarding claim 17, Rodriguez teaches a method of monitoring Internet-of-Things (loT) devices, the method comprising: 
utilizing, by a service preference received from notification customers (see ¶ [0027] “Threshold parameters for issuing alerts may be set by the user or the fleet operator or a person responsible for defining/determining threshold conditions also known as pre-defined or pre-determined conditions for setting alerts or may be provided by the user or fleet operator while setting the alerts. In an embodiment, default values for threshold conditions may be provided by the application as pre-defined conditions which may or may not be editable by the user or the fleet operator or the person responsible for setting alerts.”), 
the preferences being associated with types of IoT devices (See ¶ [0017] “Many Internet-of-Things (IoT)/Machine-to-Machine (M2M) solutions, particularly running on moving machines, for example, commercial fleets of vehicles, it may be useful to the fleet operator to receive alerts regarding geofencing, vehicle behavior and/or driver behavior for devices in a fleet.”); 
transmitting, by the service and from the determined messages queues, the notifications to the notification customers from which the preferences were received (see ¶ [0035] “The alert event is then read by a notification system 228 and is then transferred to message processor 244 via queue, e.g., Kafka Spout 242. The message processor/bolt 244 then transfers the received alert event to a notification sender processor 246. The notification sender processor/bolt 246 transfers a final notification to a notification sender client 248. This notification may be delivered to the user interface 250 and/or 252 via Email, SMS or Push notifications.”).
Rodriguez does not expressly disclose, however, Maturana teaches 
to determine customer determined configuration options of a plurality of message queue (see ¶ [0054] “Through the configuration interface provided by cloud agent 306, users at the plant facility 302 can dynamically configure one or more message queues 314 that respectively define how the data is processed in the cloud platform 308. In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data.”),
utilizing the customer determined configuration options to store in the determined message queues with the customer determined configuration options, satisfying parameters of the notifications associated with notification characteristics, the notifications (see ¶[0058] “When cloud agent 306 sends a data packet to the cloud-based remote monitoring service, the service reads the data header information to determine a priority assigned to the data (e.g., as defined in the data priority field of the data packet) and sends the data packet (or the compressed data therein) to a selected one of the user defined message queues 314 based on the priority. On the other side of the message queues 314, a worker role 322 processes data in the respective queues according to the predefined processing definitions. Worker role 322 determines how the queued data is to be processed based on behavior assemblies 324 stored in a customer-specific manifest. Behavior assemblies 324 define and implement customer-specific capabilities and preferences for processing monitored data. Behavior assemblies 324 can be dynamically uploaded by a user at the plant facility 302 through cloud agent 306, which facilitates dynamic extension of SaaS cloud computing capability.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rodriguez by adapting Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).
 Regarding claim 18, Rodriguez teaches the message queue comprise event streaming message queue (see ¶[0035] “This processed data is then consumed or read from the queue by different type of alerts engines”), respectively; and storing the notifications further comprises: 
storing a first notifications in a first streaming message queues (see ¶ [0036] “In an embodiment, an alert may be setup from the application user interface, e.g., AerTrack UI by the user by providing alert definition, and published to queue 234 by the cloud database 254, e.g., Aercloud, and alert definitions are retrieved by caching system 232. The caching system 232 checks for any changes in alert definitions by the user”), of the service based at least in part on at least one of a first roaming preference, a first location reporting preference, or a first communication failure preference (see ¶ [0025] “Threshold limits for issuing various alerts may be set on the system backend, including but not limited to odometer readings, maintenance dates as reminders scheduled by users of the device, Geofence for start and end job locations, Geofence names as places, time, duration, voltage, speed, place, ignition status, radius for geofence”); and storing a second notification in a second streaming message queue of the service based at least in part on at least one of a second roaming preference, a second location reporting preference, or a second communication failure preference (see ¶[0072] “Additionally or alternatively, the system and method may also provide alerts/notification when the battery voltage of the monitoring device is lower than expected. When voltage level drops below a specified threshold, the system looks up the last alerted voltage via step 616, and the new voltage reading is compared with the last alerted voltage via step 618. If the new voltage reading is less than the last alerted voltage, the alert/notification data is enriched, e.g., by adding alert definition and notification recipients details to the data that is being processed, via step 620 and sent to the cloud services, including a database 610, e.g., AerCloud and a notification or an alert is created via step 624 and is sent to the user interface 626.”).
Rodriguez does not expressly disclose a plurality of messages queues. However, Maturana teaches a plurality of messages queues (see ¶ [0054] “Through the configuration interface provided by cloud agent 306, users at the plant facility 302 can dynamically configure one or more message queues 314 that respectively define how the data is processed in the cloud platform 308. In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rodriguez by adapting Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).

Regarding claim 21, Rodriguez teaches the operations further comprising determining a plurality of parameters associated with a plurality of notifications, respectively, the plurality of parameters comprising the first parameter and the second parameter  (see ¶[0027] “Threshold parameters for issuing alerts may be set by the user or the fleet operator or a person responsible for defining/determining threshold conditions also known as pre-defined or pre-determined conditions for setting alerts or may be provided by the user or fleet operator while setting the alerts. In an embodiment, default values for threshold conditions may be provided by the application as pre-defined conditions which may or may not be editable by the user or the fleet operator or the person responsible for setting alerts”).
 Rodriguez does not expressly disclose, however, Maturana teaches wherein the first notification, but not one or more remaining notifications of the plurality of notifications, is stored in the first message queue, based at least in part on the first parameter, but not one or more respective remaining parameters of the plurality of parameters associated with the one or more remaining notifications, being satisfied by the first configuration option (see ¶ [0056] “Cloud agent 306 can allow the user to define these queues from the on-site location and to define how data in each queue is handled. For example, the user can define, for each queue, an upload frequency, a priority level (e.g., which data queues should take processing priority over other data queues), which cloud partitions or databases data from the respective queues should be placed in, and other such information. In an exemplary scenario, the live data queue may be defined to process live data values that are to be used by a remote operator interface application to view substantially real-time data from the plant facility 302, while historical data queue may be used to process historian data for archival storage in a historical database 328 on cloud storage. Accordingly, the live data queue may be assigned a higher priority relative to the historical data queue, since data in the live data queue is more time-critical than data in the historical queue.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rodriguez by adapting Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).

Regarding claim 23, Rodriguez does not expressly disclose, however, Maturana teaches wherein: the first customer preference is a notification type preference utilized to configure the first message queue; the second customer preference is a notification priority preference utilized to configure the second message queue (see ¶ [0054] “Through the configuration interface provided by cloud agent 306, users at the plant facility 302 can dynamically configure one or more message queues 314 that respectively define how the data is processed in the cloud platform 308. In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data.”); the customer preferences include a third customer preference; and a third customer preference is a time sensitivity preference utilized to configure a third message queue (see ¶ [0071] “The notification component 1104 can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification 1114 at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rodriguez by adapting Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).


Claim(s) 3, 5, 8, 11, 13, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable under Rodriguez et al. (US PG PUB 2019/0007511) and Maturana et al. (U.S. PG PUB 2014/0047064), further in view of Landais et al. (US PG PUB 2018/0368202).

Regarding claim 3, Rodriguez discloses further comprising retrieving, the notifications, and wherein the notifications are related to parameters of the IoT devices, respectively (see ¶ [0036] “In an embodiment, an alert may be setup from the application user interface, e.g., AerTrack UI by the user by providing alert definition, and published to queue 234 by the cloud database 254, e.g., Aercloud, and alert definitions are retrieved by caching system 232”).
Rodriguez and Maturana do not expressly state it’s done by a service capability server (SCS) of the system. However, Landais teaches a service capability server (SCS) of the system that would be capable of performing that step (see ¶ [0041]). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Rodriguez and Maturana by adapting the teachings of Landais to support of Mobile-Terminated MT Data Delivery via an interface such as the T6a interface between said Service Capability Exposure Function SCEF and a mobile network entity such as Mobility Management Entity MME, towards a User Equipment (see ¶ [0012] of Landais).


Regarding claim 5, Rodriguez and Maturana do not expressly disclose, however, Landais teaches wherein the computer-readable instructions, when executed by the processor, further cause the system to perform operations including: 
receiving an error message from the notification customer, the error message indicating a notification of the notifications was not received by a third notification customer of the notification customers (see ¶ [0182] “receive from the mobile network entity, in a notification indicating that the UE is reachable again after unsuccessful delivery”); and retransmitting, to the third notification customer, the notification (see ¶ [0021] “receive from the mobile network entity, in a notification indicating that the UE is reachable again after unsuccessful delivery, information instructing to prioritize the retransmission of the MT Data towards this UE”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Rodriguez and Maturana by adapting the teachings of Landais to support of Mobile-Terminated MT Data Delivery via an interface such as the T6a interface between said Service Capability Exposure Function SCEF and a mobile network entity such as Mobility Management Entity MME, towards a User Equipment (see ¶ [0012] of Landais).

Regarding claim 8, Rodriguez and Maturana do not expressly disclose wherein receiving the notifications further comprises retrieving, by a service interposed between a service capability exposure function (SCEF) and the notification customers, the notifications.
However, Landais teaches wherein receiving the notifications further comprises retrieving, by a service interposed between a service capability exposure function (SCEF) and the notification customer, the notifications (see ¶ [0098] “Likewise, when the MME had stored at step 4 (FIG. 4) that a NIDD request is on-going for a SCEF, upon mobility to a new MME, the old MME can send a similar notification to the SCEF informing the latter that the UE has left to another serving node. The SCEF retrieves then the new serving MME address from the HSS and retransmit the Non-IP data to the new serving MME.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Rodriguez and Maturana by adapting the teachings of Landais to support of Mobile-Terminated MT Data Delivery via an interface such as the T6a interface between said Service Capability Exposure Function SCEF and a mobile network entity such as Mobility Management Entity MME, towards a User Equipment (see ¶ [0012] of Landais).

Regarding claim 11, Rodriguez teaches a method of monitoring Internet-of-Things (IoT) devices, the method comprising: 
retrieving, notifications associated with Internet-of-Things (IoT) devices (see ¶ [0040] “DeviceStateCheckerTickerBolt 266 gets a list of all the devices from the all devices cache, and check against the devices which have reported/sent the payload to cloud storage and retrieval services, e.g., Adapter/AerCloud, from MRU Cache. The devices that had reported before, but have not reported in the past given interval are the candidates for consideration for generating a device offline alert.”); 
utilizing, preferences received from notification customers, the preferences being for a selection of the notifications (see ¶ [0088] “FIG. 8B illustrates an exemplary user interface screen for setting up alerts. The user interface may display a list of existing alerts, and may allow users to search, view, edit and delete the alerts or alert details. For example, editing geofence or editing conditions for the alerts, or editing conditions for levels of severity. It may also allow users to define new alerts. In an embodiment, default values for threshold conditions may be provided by the application as pre-defined conditions which may or may not be editable by the user or the fleet operator or the person responsible for setting alerts.”).
Rodriguez does not expressly disclose, however, Maturana teaches 
utilizing preferences received from notification customers to determine customer determined configuration options of a plurality of message queues (see ¶ [0058] “When cloud agent 306 sends a data packet to the cloud-based remote monitoring service, the service reads the data header information to determine a priority assigned to the data (e.g., as defined in the data priority field of the data packet) and sends the data packet (or the compressed data therein) to a selected one of the user defined message queues 314 based on the priority.”);
utilizing the customer determined configuration options to determine, as a determined message queue with a customer determined configuration option, a message queue of the plurality of messages to store each of the notifications (see ¶[0058] “When cloud agent 306 sends a data packet to the cloud-based remote monitoring service, the service reads the data header information to determine a priority assigned to the data (e.g., as defined in the data priority field of the data packet) and sends the data packet (or the compressed data therein) to a selected one of the user defined message queues 314 based on the priority. On the other side of the message queues 314, a worker role 322 processes data in the respective queues according to the predefined processing definitions. Worker role 322 determines how the queued data is to be processed based on behavior assemblies 324 stored in a customer-specific manifest. Behavior assemblies 324 define and implement customer-specific capabilities and preferences for processing monitored data. Behavior assemblies 324 can be dynamically uploaded by a user at the plant facility 302 through cloud agent 306, which facilitates dynamic extension of SaaS cloud computing capability.”);
 and storing, for each of the notifications, the notification in the determined message queue, the determined configuration option satisfying a parameter of the notification associated with a notification characteristic (see ¶[0075] “At 1214, the industrial data contained in the data packet is stored in the message queue on the cloud platform in accordance with the header. Once stored in the message queue, the data can be processed on the cloud platform according to predefined processing definitions associated with the assigned message queue.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rodriguez by adapting Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).
Rodriguez and Hahn do not expressly disclose the steps are done by a service capability server (SCS) and from a service capability exposure function (SCEF). However, Landais teaches a service capability server (SCS) and from a service capability exposure function (SCEF) capable of doing these steps (see ¶ [0094] “If the UE initiates Mobile Originated signalling prior to the time at which the Non-IP data was requested to be retransmitted, the MME sends a notification message to the SCEF informing the latter about the availability of the UE; in that case, the SCEF retransmits the Non-IP data immediately”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Rodriguez and Maturana by adapting the teachings of Landais to support of Mobile-Terminated MT Data Delivery via an interface such as the T6a interface between said Service Capability Exposure Function SCEF and a mobile network entity such as Mobility Management Entity MME, towards a User Equipment (see ¶ [0012] of Landais).

Regarding claim 13, Rodriguez does not expressly disclose, however, Maturana teaches
wherein storing the notifications further comprises: 
storing a first notification of the notifications in a first message queue with a first configuration option, based at least in part on a first notification priority (see ¶[0075] “At 1214, the industrial data contained in the data packet is stored in the message queue on the cloud platform in accordance with the header. Once stored in the message queue, the data can be processed on the cloud platform according to predefined processing definitions associated with the assigned message queue.”); and 
storing a second notification of the notifications in a second message queue with a second configuration option, based at least in part on the second notification priority, the second messages queue being utilized to store the second notification based at least in part on the second configuration option satisfying the second notification priority that is higher than the first notification priority, the first configuration option not satisfying the second notification priority (see ¶ [0056] “Cloud agent 306 can allow the user to define these queues from the on-site location and to define how data in each queue is handled. For example, the user can define, for each queue, an upload frequency, a priority level (e.g., which data queues should take processing priority over other data queues), which cloud partitions or databases data from the respective queues should be placed in, and other such information. In an exemplary scenario, the live data queue may be defined to process live data values that are to be used by a remote operator interface application to view substantially real-time data from the plant facility 302, while historical data queue may be used to process historian data for archival storage in a historical database 328 on cloud storage. Accordingly, the live data queue may be assigned a higher priority relative to the historical data queue, since data in the live data queue is more time-critical than data in the historical queue.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rodriguez, Landais, and Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).

Regarding claim 16, Rodriguez teaches wherein the message queues are event streaming message queues, respectively (see ¶ [0035] Kafka and ¶ [0049] “The system 400 includes various data streaming and pipelining components including any one or more of: queue, e.g., Kafka, RabbitMQ etc.” see ¶ [0077] “Queue is a component that buffers all the data sent to it and can supply that data to other consumer programs, e.g., Kafka, RabbitMQ etc.”), and wherein the preferences for the selection of the notifications further comprise at least one of a roaming preference, a location reporting preference, and a communication failure preference (see ¶ [0025] “Threshold limits for issuing various alerts may be set on the system backend, including but not limited to odometer readings, maintenance dates as reminders scheduled by users of the device, Geofence for start and end job locations, Geofence names as places, time, duration, voltage, speed, place, ignition status, radius for geofence”).
Rodriguez does not expressly disclose a plurality of message queues. However, Maturana teaches a plurality of message queues (see ¶[0054] “In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data. The historical data queue relates to time-series records, which can be accessed through an application programming interface (API) (e.g., a structured query language (SQL) API or other suitable API).”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rodriguez, Landais, and Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).

Regarding claim 22, Rodriguez teaches wherein: the notifications comprise a first notification with a first parameter  (see ¶ [0028] “Additionally, or alternatively, the system and method may issue towing alerts and/or secure parking alerts which may be useful if the user/fleet operator would like to receive an alert if their vehicle gets towed or is moved from a parking location.”), and a second notification with a second parameter (see ¶ [0038] “Event Processor 216 gets the configured Alerts for the fleet to which the monitoring device and/or the IoT device with monitoring device installed, belongs. Event processor bolt 216 checks with the memory database 218, e.g., Redis, for this device to get this device's last 5 events (or any configurable number of events), and determines, if the recently arrived event qualifies for a speeding alert (if there are previous events for speeding) or if the recently arrived event qualifies for fuel theft etc.”). 
Rodriguez does not expressly disclose, however, Maturana teaches storing the notifications further comprises storing the first notification, but not the second notification, in a message queue of the plurality of message queues, based at least in part on a configuration option of the message queue satisfying the first parameter but not the second parameter (see ¶[0058] “When cloud agent 306 sends a data packet to the cloud-based remote monitoring service, the service reads the data header information to determine a priority assigned to the data (e.g., as defined in the data priority field of the data packet) and sends the data packet (or the compressed data therein) to a selected one of the user defined message queues 314 based on the priority. On the other side of the message queues 314, a worker role 322 processes data in the respective queues according to the predefined processing definitions. Worker role 322 determines how the queued data is to be processed based on behavior assemblies 324 stored in a customer-specific manifest. Behavior assemblies 324 define and implement customer-specific capabilities and preferences for processing monitored data. Behavior assemblies 324 can be dynamically uploaded by a user at the plant facility 302 through cloud agent 306, which facilitates dynamic extension of SaaS cloud computing capability.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rodriguez, Landais, and Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).


Claim(s) 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable under Rodriguez et al. (US PG PUB 2019/0007511) and in view of Maturana et al. (U.S. PG PUB 2014/0047064), as applied in claim 1 and 17 above, further in view of Smith (U.S. PG PUB 2019/0349426).

Regarding claim 9, Rodriguez teaches a node comprising a message queue to communicate based on different loT protocols associated with the IoT devices (see ¶[0048] “FIG. 4 illustrates system 400 and computer implemented method for issuing alerts including receiving device information for one or more mobile devices; sorting the received device information based on pre-determined criteria; evaluating the sorted device information to determine if the device information satisfies a specified condition; and issuing an alert as a result of the determination.”). 
Rodriguez does not expressly disclose, however Maturana teaches a node comprising the first message queues and the second message queue (see ¶[0054] “In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data. The historical data queue relates to time-series records, which can be accessed through an application programming interface (API) (e.g., a structured query language (SQL) API or other suitable API).”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rodriguez by adapting Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).
Rodriguez and Maturana do not expressly disclose, however, Smith teaches wherein the node is a service capability server (SCS) node (see ¶[0316] “The fog device 402 formed from the IoT devices may be presented to clients in the cloud 302, such as the server 304, as a single device located at the edge of the cloud 302”); and the SCS node is re-configurable by programming the SCS node to support the different loT protocols (see ¶ [0317]“ In some examples, the IoT devices may be configured using an imperative programming style, e.g., with each IoT device having a specific function and communication partners. However, the IoT devices forming the fog device 402 may be configured in a declarative programming style, allowing the IoT devices to reconfigure their operations and communications, such as to determine needed resources in response to conditions, queries, and device failures. This may be performed as transient IoT devices, such as the pedestrian 416, join the fog device 402.”).
 Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Rodriguez and Maturana by adapting the teachings of Smith to communicate between IoT device.

Regarding claim 10, Rodriguez does not expressly disclose, however, Maturana teaches the first message queues and the second message queue (see ¶[0054] “In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data. The historical data queue relates to time-series records, which can be accessed through an application programming interface (API) (e.g., a structured query language (SQL) API or other suitable API).”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rodriguez by adapting Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).
Rodriguez and Maturana do not expressly disclose, however, Smith teaches expressly disclose by a service capability server (SCS) node comprising the message queue is re-configureable by processing the SCS node to support an IoT protocol associated with each of the IoT devices (see ¶ [0317]“ In some examples, the IoT devices may be configured using an imperative programming style, e.g., with each IoT device having a specific function and communication partners. However, the IoT devices forming the fog device 402 may be configured in a declarative programming style, allowing the IoT devices to reconfigure their operations and communications, such as to determine needed resources in response to conditions, queries, and device failures. This may be performed as transient IoT devices, such as the pedestrian 416, join the fog device 402.”).
 Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Rodriguez and Maturana by adapting the teachings of Smith to communicate between IoT device.

Regarding claim 19, Rodriguez does not expressly disclose, however, Maturana teaches a plurality of messages queues (see ¶[0054] “In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data. The historical data queue relates to time-series records, which can be accessed through an application programming interface (API) (e.g., a structured query language (SQL) API or other suitable API).”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rodriguez by adapting Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).
Rodriguez and Maturana do not expressly disclose, however, Smith teaches wherein the service comprises a service capability server (SCS) node comprising the message queues (see ¶ [0053]); and the SCS node is re-configurable by programming the SCS node to support an loT protocol associated with each of the IoT devices, based at least in part on updated loT protocol data (see ¶ [0317]“ In some examples, the IoT devices may be configured using an imperative programming style, e.g., with each IoT device having a specific function and communication partners. However, the IoT devices forming the fog device 402 may be configured in a declarative programming style, allowing the IoT devices to reconfigure their operations and communications, such as to determine needed resources in response to conditions, queries, and device failures. This may be performed as transient IoT devices, such as the pedestrian 416, join the fog device 402.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Rodriguez and Maturana by adapting the teachings of Smith to communicate between IoT device.

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable under Rodriguez et al. (US PG PUB 2019/0007511) in view of Maturana et al. (U.S. PG PUB 2014/0047064), and Landais et al. (US PG PUB 2018/0368202) as applied to claim 11, further in view of in view of Smith (U.S. PG PUB 2019/0349426).

Regarding claim 14, Rodriguez does not expressly disclose plurality of messages queues. However, Maturana teaches plurality of messages queues (see ¶[0054] “In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data. The historical data queue relates to time-series records, which can be accessed through an application programming interface (API) (e.g., a structured query language (SQL) API or other suitable API).”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rodriguez by adapting Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).
Rodriguez, Maturana, and Landais do not expressly disclose, however, Smith teaches wherein the one or more message queue further comprise: 
a first message queue configured based at least in part on a first IoT device type; and a second message queue configured based at least in part on a second IoT device type, and on the second IoT device type being different from the first IoT device type (see ¶ [0317]“ In some examples, the IoT devices may be configured using an imperative programming style, e.g., with each IoT device having a specific function and communication partners. However, the IoT devices forming the fog device 402 may be configured in a declarative programming style, allowing the IoT devices to reconfigure their operations and communications, such as to determine needed resources in response to conditions, queries, and device failures. This may be performed as transient IoT devices, such as the pedestrian 416, join the fog device 402.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Rodriguez, Maturana and Landais by adapting the teachings of Smith to communicate between IoT device.

Regarding claim 15, Rodriguez teaches wherein storing the notifications further comprises storing the notifications in message queue (see ¶ [0035] “This processed data is then consumed or read from the queue by different type of alerts engines, e.g., idle bolt 220, stop bolt 222, speeding bolt 224. Once an alert identified by these different kinds of bolts or processors, it is published as an alert event to a queue 226.”). 
Rodriguez does not expressly disclose a plurality of message queues. However, Maturana teaches a plurality of message queues (see ¶[0054] “In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data. The historical data queue relates to time-series records, which can be accessed through an application programming interface (API) (e.g., a structured query language (SQL) API or other suitable API).”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Rodriguez by adapting Maturana to intelligently sort and organize the acquired data based on selected criteria (see ¶ [0008] of Maturana).
Rodriguez, Maturana, and Landais do not expressly disclose, however, Smith teaches an SCS node of the SCSl and the SCS node is re-configurable by programming the SCS node to support an loT protocol associated with each of the IoT devices, based at least in part on updated loT protocol data (see ¶ [0317]“ In some examples, the IoT devices may be configured using an imperative programming style, e.g., with each IoT device having a specific function and communication partners. However, the IoT devices forming the fog device 402 may be configured in a declarative programming style, allowing the IoT devices to reconfigure their operations and communications, such as to determine needed resources in response to conditions, queries, and device failures. This may be performed as transient IoT devices, such as the pedestrian 416, join the fog device 402.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Rodriguez, Maturana, and Landais by adapting the teachings of Smith to communicate between IoT device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11, 13-19, 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194